Case: 13-30651      Document: 00512544923         Page: 1    Date Filed: 02/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-30651                            February 26, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
NEAL P. GOULAS,

                                                 Plaintiff - Appellant
v.

LAGRECA SERVICES, INCORPORATED, doing business as LaGreca
Transportation; CHARLES P. LAGRECA, JR., individually and on behalf of
said entities as owner,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                       for the Eastern District of Lousiana
                              USDC No. 2:12-CV-898


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Neal P. Goulas brought this suit charging his former
employer, defendant-appellees LaGreca Services, Inc. (d/b/a LaGreca
Transportation) and Charles P. LaGreca, Jr., with underpaying him in
violation of the Fair Labor Standards Act’s (“FLSA”) overtime pay
requirements. See 29 U.S.C. § 207(a)(1). On summary judgment, the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-30651       Document: 00512544923         Page: 2     Date Filed: 02/26/2014



                                       No. 13-30651
court held that the FLSA’s two-year, rather than three-year, statute of
limitations applied because Goulas had not presented evidence sufficient to
create a factual dispute as to whether there was a “willful violation” of the
FLSA. See id. § 255(a). Then, after a bench trial, the district court held that
there was no FLSA violation at all because Goulas was paid all of the overtime
compensation that was due to him. Goulas appeals both determinations.
       As for the statute-of-limitations issue, we agree with the district court
that Goulas failed to present evidence creating a factual dispute regarding
whether there was a “willful violation” of the FLSA. Goulas presented evidence
that he was paid $10 per hour for forty hours of work and $30 per hour for
additional hours of work each week and he contended that such pay constitutes
the sort of “split-day” pay plan forbidden by the FLSA under 29 C.F.R.
§ 778.501 and Walling v. Helmerich & Payne, 323 U.S. 37 (1944). The district
court determined correctly that Goulas’s evidence did not show such an
impermissible “split-day” pay plan.
       After the bench trial, the district court found that Goulas was paid “an
hourly rate for hours up to 40 and a triple-time hourly rate for hours above 40,”
and the district court “[saw] no reason to doubt the honesty of that scheme.”
The district court further found that, based on such rate, Goulas was paid all
of the overtime compensation that was due.                Goulas has shown no error,
neither legal nor factual, with the district court’s judgment. 1
       The district court is AFFIRMED.




       1 Goulas also contends that the district court erred in failing to determine whether he
was exempt from the FLSA’s overtime pay requirement because he was a “bona fide
executive” at the company. 29 U.SC. § 213(a)(1). Because the district court determined that
Goulas was paid all of the overtime pay that was due, there was no need to also determine
whether Goulas was exempt from the overtime pay entitlement to begin with. The district
court did not err.
                                              2